Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	Claims 1-6 and 8-14 are objected to because of the following informalities:
		In claim 1 line 30, "patten" should be --pattern--.
		In claim 1 line 57, "patten" should be --pattern--.
		In claim 1 line 59, "patten" should be --pattern--.
		In claim 14 line 24, "patten" should be --pattern--.
	Appropriate correction is required.
2)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3)	Claims 1-6 and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 1 and 14, the description of "each of the two spoon-shaped pattern blocks ... are angled in a progressive step manner at a corresponding portion of the respective shoulder to the respective sidewall" (emphasis added) is ambiguous.  It is unclear what structure is required by this description.

	In claim 6, description of "arcuate width" is ambiguous.  What is an arcuate width?
	In claim 10, description of "arcuate length" (both occurrences) is ambiguous.  What is an arcuate length?  
ALLOWABLE SUBJECT MATTER
4)	Claims 1-6 and 8-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	As to claim 1, the prior art fails to render obvious modifying a tire having Lo's design such that the blocks has slots as specifically set forth in claim 1.
	As to claim 14, the prior art fails to render obvious modifying a tire having Lo's design such that the blocks have structure defining angles A, B, C, D, E, F, G, H, I and round corner R as specifically set forth in claim 14.
Remarks
5)	Applicant’s arguments with respect to claims 1-6 and 8-14 have been considered but are moot in view of the new ground of rejection and the reasons presented therein.
6)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
February 13, 2022